Citation Nr: 0022251	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-23 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.


REPRESENTATION


Veteran represented by:	The American Legion

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.  

The appellant is the veteran's former spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1996 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the appellant's claim for an 
apportionment of the veteran's compensation benefits.

The appellant was scheduled to provide testimony at a 
personal hearing before a Member of the Board in March 2000, 
but failed to appear.  Accordingly, her request for a 
personal hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(1999).


REMAND

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
in his custody if the veteran is not reasonably discharging 
his responsibility for the children's support.  38 U.S.C.A. 
§ 5307(a) (West 1991); 38 C.F.R. § 3.450 (1999).  Similarly, 
all or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his spouse and is not reasonably discharging his 
responsibility for the support of his spouse.  Id.  A spouse 
or wife means a person whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  Marriage means a 
marriage valid under the law of the place where parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the rights to benefits 
accrued.  38 C.F.R. § 3.1(j).

Where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as 
it does not cause undue hard ship to the other persons in 
interest.  38 C.F.R. § 3.451.

In determining the basis for apportionment, consideration 
will be given to such factors as the amount of VA 
compensation payable, other resources and income of the 
veteran and the dependents on whose behalf the apportionment 
is claimed, and any special needs of the veteran, his 
dependents, or the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship, while apportionment of less than 
20 percent would not provide a reasonable amount for any 
apportionee.  
38 C.F.R. §§ 3.451, 3.453.

A claim for an apportionment is a "contested claim" subject 
to special procedural regulations.  Under 38 C.F.R. § 19.100, 
all interested parties are to be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101, upon the 
filing of a Notice of Disagreement in a simultaneously 
contested claim, all interested parties are to be furnished 
with a copy of the Statement of the Case.  Pursuant to 38 
C.F.R. § 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 
also 38 U.S.C.A. § 7105A.

The evidence on file shows that the veteran and the appellant 
were married in January 1988, and were divorced in August 
1992.  Two children were born of this marriage: G, born in 
April 1988, and A, born in January 1990.  Further, the 
evidence reflects that the veteran is service-connected for 
schizo-affective disorder, bipolar type, evaluated as 50 
percent disabling.

The appellant made an initial claim of entitlement to an 
apportionment of the veteran's compensation benefits in April 
1992.  At that time, she reported that she was the veteran's 
estranged spouse, and that she had custody of their two 
children.  In a September 1992 statement, the veteran 
reported that he approved of the apportionment requested by 
his ex-wife for his children, provided VA could give him a 
letter of confirmation to provide the Office of Support 
Enforcement (OSE).  Thereafter, in a November 1992 special 
apportionment decision, the RO determined that it would not 
be unreasonable to apportion the amount the veteran received 
for his spouse and children to this estranged spouse.  
Accordingly, apportionment was awarded.

In September 1994, the veteran requested that the 
apportionment be terminated.  He reported, among other 
things, that the appellant had not reported the apportionment 
to the OSE.  As a result, his wages were being garnished by 
the state for the purposes of child support.  Consequently, 
the apportionment had resulted in a financial hardship.  

In a March 1995 special apportionment decision, it was noted 
, among other things, that the veteran and the appellant were 
divorced in August 1992, before the apportionment award, but 
the appellant did not report this.  The RO also noted the 
veteran's contentions from September 1994, and the fact that 
the appellant did not respond to the request for information.  
Accordingly, the apportionment was stopped.  Both the veteran 
and the appellant were informed of this decision by 
correspondence dated in April 1995.

The evidence on file shows that the appellant submitted a 
statement to the RO in March 1995 in which she requested that 
the veteran's compensation be garnished for child support per 
an enclosed court order.  The enclosed court order was dated 
in August 1992, and stated that the veteran should pay half 
of his monthly net income towards child support.  It is noted 
that the only income identified for the veteran was his VA 
compensation benefits.  

In May 1996, the appellant requested reinstatement of the 
apportionment benefits.  

In the November 1996 special apportionment decision, the RO 
found that a review of the veteran's income statement 
indicated that he had been unemployed since May 1996, and 
that his only income was his VA disability compensation.  
Further, his current monthly expenses exceeded his income by 
$45 per month.  The RO also noted that the appellant had not 
responded to the August 1996 request for financial 
information as of the date of this decision.  Since the 
veteran was unemployed, and his expenses exceeded his income, 
the RO concluded that it would create an undue hardship to 
grant an apportionment to the appellant.

The appellant appealed the November 1996 apportionment 
decision to the Board.  It is noted that the evidence on file 
shows that a Statement of the Case was furnished to the 
appellant in August 1997, but it does not appear that a copy 
of this document was furnished to the veteran.

In a January 1999 statement, the veteran contended that he 
had been informed that his children had been removed from the 
appellant's custody the preceding summer.  He also contended 
that he had been sending the money for the children via the 
Washington state OSE, and that he had been sending more than 
what VA gave him.  Moreover, the veteran stated that this 
could be confirmed by contacting the OSE.  

Nothing on file shows that the RO made any attempts to 
confirm the information contained in the veteran's January 
1999 statement.  Moreover, nothing indicates that the RO 
informed the appellant of the allegations contained in this 
statement and provided her with an opportunity to respond.

The Board finds that the veteran's January 1999 statement is 
clearly pertinent to the issue on appeal.  As the veteran and 
appellant are divorced, the appellant would only be entitled 
to an apportionment on the basis of having custody of the 
dependent children.  Even if the children are no longer in 
her custody, she may still be entitled to an apportionment 
for the period prior to their removal from her custody.  More 
importantly, if the veteran is making child support payments 
through the OSE, this tends to support a finding that he was 
reasonably discharging his responsibility for the children's 
support.  38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450.

The Board further notes that the evidence on file shows that 
no financial information has been submitted or requested from 
the veteran and/or the appellant since 1996.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should take whatever action is 
deemed necessary, to include contacting 
the OSE, to determine whether the 
appellant still has custody of G and A, 
her children by the veteran.  If she no 
longer has custody of the two children, 
it should be determined when the children 
were removed from her custody.  All 
efforts to obtain this information should 
be documented in the claims folder.

2.  The appellant and her representative 
should also be informed of the 
allegations raised by the veteran in the 
January 1999 statement, and be given the 
opportunity to respond.

3.  The RO should provide both the 
appellant and the veteran with Financial 
Status Report forms, and request that 
both parties provide up-to-date 
information on these forms as to their 
respective income, expenses, assets and 
debts.

4.  Thereafter, the RO should review the 
claims file to insure that all remand 
directives have been complied with, as 
well as the required contested claims 
provisions.  If the record is found to be 
deficient, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
claim and prepare a formal decision with 
respect to apportionment, which accounts 
for the entire claim period.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue the appellant 
and her representative, as well as the veteran and his 
representative, a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






- 8 -


